Pee Cukiam.
This action was begun on December 22, 1915, in the district court of Hennepin county. Prior to September 15, 1907, plaintiff loaned to defendants, at various times and in' divers sums, money to the amount of $400, with which to improve their home. The trial court found that on that day the parties entered into a writing to secure the payment of said amount five years from that date. This paper became lost, and was not produced upon the trial. Thereafter and prior to June 29, 1910, plaintiff loaned to the defendants for a like purpose further sums amounting in the aggregate to *500about $300, and between, that date and April 2, 1911, a further sum of $150. In this action plaintiff seeks to recover those amounts.
The defendants pleaded the statute of limitations and that said money was paid to them upon a certain contract for the sale of real estate. The parties to this action are Polish people and it is extremely difficult to understand their testimony with certainty. The trial court, however, made findings allowing the first and last items, but holding that the statute of limitations had run as to the second item. The appellants contended that there wras not sufficient evidence to fix the due date of the first item and take it out of the statute of limitations.
We have considered the testimony with care and think It is sufficient to justify the findings of the court.
The order appealed from is affirmed.